DETAILED ACTION 
The amendment submitted on July 15, 2021 has been entered.  Claims 1, 10-14, 30-35, 46, 70-73, 85, 87-88, and 90-91 are pending in the application and are rejection for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, the finality of the previous action is withdrawn.  Applicant’s submission filed on July 15, 2021 has been entered.  
Election/Restrictions 
The requirement for a species election (see the action mailed on January 18, 2019 at pp. 4-5) is hereby withdrawn.  Applicant’s election without traverse of Group I, drawn to a method of treating a proliferative disorder by administering a platinating agent and a compound that inhibits ATR protein kinase, in the reply filed on March 14, 2019 is acknowledged.  All of the pending claims correspond to the elected invention, with claims drawn to the other inventions having been cancelled by amendment.  
Withdrawn Rejections 
The rejection of claims 45, 89, and 155-156 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn because these claims have been cancelled.  The rejection of claims 46 and 90 under § 112(a), however, is maintained for the reasons discussed below.  The rejection of claims 45, 89, and 155-156 under 35 U.S.C. 112(b) as being indefinite is also withdrawn because these claims have been cancelled.  The rejection of claims 46 and 90 under 35 U.S.C. 112(b) as being indefinite is withdrawn because applicant’s argument (see applicant’s Remarks, submitted July 15, 2021, at p. 8) regarding the amendment to these two claims is persuasive.  
The rejection of claims 1, 10, 13, 30-35, 45-46, 70-73, 76, 85, 87-91, and 155-156 under 35 U.S.C. 103 as being unpatentable over Pollard (US 2014/0044802 A1) in view of Reaper (Nat. Chem. Biol. 2011;7(7):428-30) is withdrawn because the examiner is persuaded by applicant’s argument (Remarks at p. 14), among other things, that Reaper does not disclose compound A-2 as required by the instant claims.  Compare, for example, the compound illustrated in Fig. 1(a) of Reaper with the structure of compound A-2 of instant claim 1.  The rejection of claims 1, 10, 13, 20, 30-35, 45-46, 70-73, 85, 87-91 and 155 under 35 U.S.C. 103 as being unpatentable over Huntoon (Cancer Res. 2013;73(12):3683-91) in view of Falcon (US 2014/0134596 A1) is likewise withdrawn.  
The rejections of claims 1, 10-13, 30-35, 45-46, 70-73, 84-85, 87-91 and 155-156 for double patenting over U.S. Patent Nos. 8,841,308 and 10,478,430, each in view of Huntoon, are withdrawn for substantially the same reasons.  
Claim Rejections – 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):  
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 
Claims 46 and 90 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter, specifically, “a P53 P214* mutation,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  Appli-cant states (Remarks at p. 7) that “paragraph [00226]” of the specification discloses “a P53 R214* mutation,” which is incorrect.  The examiner acknowledges that this paragraph of the specifica-tion discloses an “R213*” (emphasis added) mutation, however, and it appears that applicant’s amendment to claims 46 and 90 contains a typographical error.  Nevertheless, written support for “a P53 P214* mutation” is not specifically found in the application as originally filed.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1, 10-14, 30-35, 70-73, 85, 87-88, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Karnitz (Clin. Cancer Res. 2015;21(21):4780-85) in view of Pollard (US 2014/‌0044802 A1).  
Karnitz1 (cited in applicant’s IDS2) discloses that the ATR inhibitor referred to as compound3 A-2 in claim 1 and VX-970 in the reference “sensitized six of seven patient-derived primary lung tumor xenograft models to cisplatin, even sensitizing cisplatin-resistant tumors to cisplatin” (p. 4782).  This compound is administered in combination with cisplatin for the treat-ment of advanced solid tumors, although it remains to “determine optimal dosing schedules” (p. 4782).  
The difference between the prior art and the claims at issue is that Karnitz does not specifically disclose that the optimal dosing schedule includes administration of the ATR inhibitor “about 12 and about 48 hours” after the cisplatin (see claim 1) or the other claimed dosing sched-ules (claims 30-35 and 70-73) 
Pollard (cited in the prior action), however, discloses compound A-2, i.e., VE-8224 (para. 0049), and combination therapies (para. 0102 et seq.) of this compound together with cisplatin (para. 0139) for the treatment of proliferative disorders (para. 0088 et seq.), including the same cancers recited in claims 11-14, 87-88, and 91 (para. 0088-89).  The reference acknowledges sequential administration of these two drugs (para. 0102) and that figuring out the particulars of a treatment protocol is a matter of routine experimentation (para. 0132): 
It should also be understood that a specific dosage and treatment regimen for any particular patient will depend upon a variety of factors, including the activity of the specific compound employed, the age, body weight, general health, sex, diet, time of administra-tion, rate of excretion, drug combination, and the judgment of the treating physician and the severity of the particular disease being 
Pollard further discloses that such factors “will be decided by the attending physician within the scope of sound medical judgment” (para. 0110). 
It therefore would have been prima facie obvious to one of skill in the art as of the effec-tive filing date to optimize the general conditions disclosed in the cited references to arrive at a treatment protocol that includes administration of the ATR inhibitor “between about 12 and about 48 hours” after administration of the cisplatin.  Generally, differences in such parameters as the timing of dosage administration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that they are critical.  Where the general conditions of a claim are disclosed in the prior art, “it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05(A)(II) (Optimiza-tion Within Prior Art Conditions or Through Routine Experimentation).  Karnitz (p. 4782) admits that there remains a need to “determine optimal dosing schedules,” so one would naturally look to the prior art for information about how the ATR inhibitor is used clinically.  Pollard provides an answer to this question and, in particular, teaches that the two drugs are administered sequentially (para. 0102, 0111, and 0135-36).  Figuring out the length of time between admin-istration of the two drugs would have been viewed as a matter of routine experimentation because Pollard says that these variables are “decided by the attending physician within the scope of sound medical judgment” (para. 0110). The examiner therefore concludes that the subject matter of instant claims 30-35 and 70-73 would have been prima facie obvious.  
Applicant argues (Remarks at pp. 9-25) that there is a high level of unpredictability in this technology area, but it is unclear to the present examiner what evidence supports applicant’s position.  To the extent that this argument is mere attorney argument unsupported by specific evidence, it is unpersuasive.  See MPEP 2145(I), which states that “[a]ttorney argument is not evidence”.  In any case, applicant’s argument is contradicted by Pollard and the posture of appli-cant’s own claims.  Pollard (see, e.g., para. 0149 et seq.) discloses that the ATR inhibitor in 
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Published online September 11, 2015.  
        2 See the Information Disclosure Statement (IDS) submitted on September 19, 2019.  
        3 CAS Reg. No. 1232416-25-9.  Also known as berzosertib, VE-822, and VX-970.  See the STN Search History, dated November 8, 2021, accompanying this action.  
        4 VE-822 and VX-970 are the same compound.  See footnote 3.